Citation Nr: 0804251	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from November 1984 to 
December 2004 in the U.S. Air Force.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the issue of service connection for 
hypertension is no longer in appellate status as the claim 
was granted in a February 2006 rating decision.


FINDING OF FACT

Chronic bronchitis was first manifest in service.


CONCLUSION OF LAW

Chronic bronchitis was incurred in service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the appellant did not engaged in 
combat and she does not assert that her claimed disability is 
a result of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

In weighing the evidence of record, the Board concludes that 
service connection for chronic bronchitis is warranted.  The 
evidence of record establishes the onset of chronic 
bronchitis in service with continuity of symptomatology and 
treatment for bronchitis soon after service discharge to 
date.

Specifically, service medical records confirm that the 
appellant was treated for several episodes of bronchitis 
beginning in 1996.  These records also show that she was 
treated for bronchitis from October 2002 to January 2003.  In 
September 2003, the appellant was again treated for 
bronchitis.  In July 2004, a pulmonary function test (PFT) 
was performed; the diagnosis was repeat bronchitis.  The 
appellant was separated from service in December 2004 and a 
VA examination was conducted in June 2005.  The appellant's 
service history of bronchitis was noted along with a July 
2004 PFT findings for minimal obstruction airway disease.  
Post service VA treatment records reflect that the appellant 
was seen for bronchospasms with bronchitis episodes in August 
2005.  She was subsequently diagnosed with bronchitis in 
December 2005 and underwent a 3 month period of treatment 
ending in February 2006.

In view of the above, the Board finds that the evidence 
supports service connection for chronic bronchitis.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As the claim is granted, the Board finds that any 
deficiencies in the notice are rendered moot.


ORDER

Service connection for chronic bronchitis is granted subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


